Order vacating notice to take the testimony before trial of a witness and the subpoena served upon him unanimously reversed, with $10 costs, and the examination directed to proceed at a time to be fixed. The mere fact that the witness is an attorney does not, in and of itself, bar his examination. He may, upon his examination, raise the question of privilege if it appears that he is being asked to disclose confidential communications between attorney and client. Settle order on notice. Present — Glennon, J. P., Dore, Cohn, Van Yoorhis and Shientag, JJ.